EXHIBIT 10.1

 

 

 

February 1, 2006

Integrated Electrical Services, Inc.

1800 West Loop South

Suite 500

Houston, Texas 77027

 

Attention:

Mr. David Miller

 

 

Chief Financial Officer

 

Re:

Commitment for Senior Secured Super-Priority Debtor-in-Possession Credit
Facility

 

Dear Mr. Miller:

 

Bank of America, N.A. (“Bank”) is pleased to offer to be the sole and exclusive
administrative agent for an $80,000.000 senior secured super-priority
debtor-in-possession credit facility (the “DIP Facility”) to Integrated
Electrical Services, Inc. (“Parent”), and such of the subsidiaries of Parent as
shall be acceptable to Bank in its sole discretion (Parent and such subsidiaries
being hereinafter referred to as “Borrower”) in conjunction with the prepackaged
or pre-negotiated Chapter 11 bankruptcy filing of Parent and its subsidiaries
(“Chapter 11 Proceeding”), and Bank is pleased to offer its commitment to lend
all of the DIP Facility, upon and subject to the terms and conditions of this
letter and the Summary of Terms and Conditions attached hereto as Exhibit A (the
“Term Sheet”).

Bank will act as sole and exclusive administrative agent for the DIP Facility.
No additional agents, co-agents or arrangers will be appointed and no other
titles will be awarded without Bank’s prior written approval.

Bank intends to commence syndication efforts promptly, and Borrower agrees to
assist Bank in its syndication efforts, using reasonable efforts under the
circumstances (e.g., that Borrower is about to file bankruptcy and thereafter be
in bankruptcy). Such assistance shall include (a) Borrower providing and causing
its advisors to provide Bank and the other Lenders upon request with all
information reasonably available to the advisors and Borrower; (b) Borrower
using reasonable efforts under the circumstances to provide assistance in the
preparation of an Offering Memorandum to be used in connection with the
syndication; and (c) Borrower otherwise using reasonable efforts under the
circumstances to assist Bank in its syndication efforts, including using
reasonable efforts under the circumstances to make senior management and
advisors of Borrower and its subsidiaries available from time to time to attend
and make presentations regarding the business and prospects of Borrower and its
subsidiaries, as appropriate, at one or more meetings of prospective Lenders.
Assistance by advisors to Borrower shall commence upon execution of this letter,
and assistance by Borrower shall commence following the closing of the DIP
Facility.

It is understood and agreed that Bank will manage and control all aspects of the
syndication, including decisions as to the selection of proposed Lenders and any
titles offered to proposed Lenders, when commitments will be accepted and the
final allocations of the commitments among the Lenders. It is further understood
and agreed that no Lender participating in the DIP Facility will receive
compensation from Borrower in order to obtain its commitment, except on the
terms contained herein, in the Term Sheet and in the Fee Letter described below.

The commitment of Bank hereunder and the agreement of Bank to provide the
services described herein are subject to the agreement in the preceding
paragraph and the satisfaction of each of the following conditions precedent in
a manner acceptable to Bank in its good faith discretion: (a) each of the terms
and conditions set forth herein and in the Term Sheet; (b) the absence of a
material breach of any representation, warranty or agreement of Borrower set
forth herein; (c) Bank’s satisfaction that prior to and until closing of the DIP
Facility there shall be no competing offering, placement or arrangement of any
debt securities or bank financing by or on behalf of Borrower unless otherwise
consented to by Bank (provided, however, the foregoing shall not apply to
negotiations with financial institutions [excluding those potential lenders
identified by Bank to Borrower] regarding a post-confirmation exit revolving and
term credit

 


--------------------------------------------------------------------------------



 

facilities); (d) the negotiation, execution and delivery of definitive
documentation for the DIP Facility consistent with the Term Sheet and otherwise
satisfactory to Bank in the exercise of its credit judgment; (e) other than the
filing of the Chapter 11 Proceeding, no change, occurrence or development that
could, in Bank’s opinion, have a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of Borrower and its subsidiaries taken as a whole shall
have occurred or become known to Bank; and (f) Bank not becoming aware after the
date hereof of any information or other matter which in Bank’s judgment is
inconsistent in a material and adverse manner with any information or other
matter disclosed to Bank prior to the date hereof with respect to Borrower, its
business or financial condition, or the transactions contemplated in connection
with the DIP Facility (in which case Bank may, in its sole discretion, suggest
alternative financing amounts or structures that ensure adequate protection for
the Lenders or terminate this letter and any commitment or undertaking
hereunder).

Borrower hereby represents, warrants and covenants that (a) all information,
other than Projections (defined below), which has been or is hereafter made
available to Bank or the Lenders by Borrower or any of Borrower’s
representatives in connection with the transactions contemplated hereby (the
“Information”) is and will be complete and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading, and (b) all financial projections concerning Borrower and its
subsidiaries that have been or are hereafter made available to Bank or the
Lenders by Borrower or any of Borrower’s representatives (the “Projections”)
have been or will be prepared in good faith based upon assumptions Borrower
believes to be reasonable. Borrower agrees to furnish Bank with such Information
and Projections as Bank may reasonably request and to supplement the Information
and the Projections from time to time until the closing date for the DIP
Facility so that the representations, warranties and covenants in the preceding
sentence are correct on such closing date. Borrower understands that in
arranging and syndicating the DIP Facility, Bank will be using and relying on
the Information and the Projections without independent verification thereof.

By acceptance of this offer, Borrower agrees to pay all costs and expenses of
Bank described in the Term Sheet.

Borrower agrees to indemnify and hold harmless Bank, each Lender and each of
their affiliates and their directors, officers, employees, advisors and agents
(each, an “Indemnified Party”) from and against (and will reimburse each
Indemnified Party for) any and all losses, claims, damages, liabilities, and
expenses (including, without limitation, the reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) any matters
contemplated by this letter, any related transaction, the DIP Facility or any
use made or proposed to be made with the proceeds thereof, unless and only to
the extent that, as to any Indemnified Party, it shall be determined in a final,
nonappealable judgment by a court of competent jurisdiction that such losses,
claims, damages, liabilities or expenses resulted primarily from the gross
negligence or willful misconduct of such Indemnified Party. Borrower agrees that
no Indemnified Party shall have any liability for any indirect or consequential
damages in connection with the DIP Facility.

The terms of this letter, the Term Sheet and the fee letter of even date
herewith among Borrower and Bank (the “Fee Letter”) are confidential and, except
for disclosure on a confidential basis to accountants, attorneys and other
professional advisors retained by Borrower in connection with the DIP Facility,
the members of the ad hoc committee of the holders of Parent’s senior
subordinated notes and their advisors, providers of surety bonds and their
advisors or as may be required by law, or as may be required in connection with
the Chapter 11 Proceeding, may not be disclosed in whole or in part to any other
person or entity without Bank’s prior written consent.

All of Borrower’s reimbursement, indemnification and confidentiality obligations
set forth in this letter shall remain in full force and effect regardless of
whether any definitive documentation for the DIP Facility shall be executed and
notwithstanding the termination of this letter or any commitment or undertaking
hereunder.

If Borrower breaches any of its obligations or agreements set forth in this
letter other than those set forth in the third paragraph, the seventh paragraph
(other than as to payment of the Commitment Fee set forth in the Fee Letter), or
the first sentence of the eighth paragraph of this letter, at Bank’s option this
letter and Bank’s commitment hereunder shall terminate and Borrower shall
forfeit any fees paid to Bank prior to such termination. If Borrower breaches
any of its obligations or agreements set forth in the third paragraph, the
seventh paragraph (other than as to payment of the Commitment Fee set forth in
the Fee Letter), or the first sentence of the eighth paragraph of this letter
and such breach continues without a cure satisfactory to Bank in its good faith
discretion for a period of one business day after notice

 


--------------------------------------------------------------------------------



 

from Bank, at Bank’s option this letter and Bank’s commitment hereunder shall
terminate and Borrower shall forfeit any fees paid to Bank prior to such
termination.

Borrower agrees that Bank may charge any and all amounts due by Borrower to Bank
under or in connection with this letter to any account of Borrower maintained
with Bank.

This letter, the Term Sheet and the Fee Letter shall be governed by laws of the
State of Texas. Each of Borrower and Bank hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this letter, the Term
Sheet, the Fee Letter, the transactions contemplated hereby and thereby or the
actions of Borrower or Bank in the negotiation, performance or enforcement
hereof.

This letter, together with the Term Sheet and the Fee Letter, set forth the
entire understanding of Borrower and Bank with respect to the DIP Facility. This
letter may be modified or amended only by the written agreement of Parent and
Bank. This letter is not assignable by Borrower without Bank’s prior written
consent and is intended to be solely for the benefit of Borrower, Bank and the
Indemnified Parties.

This offer will expire at 5:00 p.m. Dallas, Texas time on February 2, 2006,
unless Parent executes this letter and the Fee Letter and returns them to Bank
prior to that time (which may be by facsimile transmission), together with all
fees due upon acceptance of this commitment in accordance with the terms of the
Fee Letter, whereupon this letter and the Fee Letter (each of which may be
signed in one or more counterparts) shall become binding agreements. Thereafter,
this undertaking and commitment will expire on March 15, 2006, unless definitive
documentation for the DIP Facility is executed and delivered prior to such date.

We look forward to working with you in the weeks ahead.

Very truly yours,

BANK OF AMERICA, N.A.

 

 

By: /s/ H. Michael Wills

 

Title: Senior Vice President

 

 

Accepted and Agreed to as of

February 2, 2006:

 

 

INTEGRATED ELECTRICAL SERVICES, INC.,

on behalf of itself and all of its Subsidiaries

 

 

By: /s/ David A. Miller

 

Title: Chief Financial Officer

 

 

 

 

 